      Case: 1:20-cv-05946 Document #: 1 Filed: 10/06/20 Page 1 of 8 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


St. Charles Bank & Trust Company, N.A., successor
by merger to STC Capital Bank
                                           Plaintiff,
                         v.                             Case No.
R. Brian Watson, Donald Marcotte, RBW Capital,          Assigned Judge:
LLC, a Colorado limited liability company and JM
Capital VII, LLC, a Colorado limited liability          Magistrate Judge:
company

                                       Defendants.



                      COMPLAINT FOR BREACH OF GUARANTY

       NOW COMES Plaintiff St. Charles Bank & Trust Company, N.A., successor by merger to

STC Capital Bank (“St. Charles” or “Plaintiff”), by and through its attorney Plunkett Cooney, PC

and complaining of Defendants R. Brian Watson, Donald Marcotte, RBW Capital, LLC, a

Colorado limited liability company and JM Capital VII, LLC, a Colorado limited liability

company.



                                NATURE OF THE ACTION

       1.     Defendants are obligated to Plaintiff based on Defendants breach of the terms and

conditions under separate Unlimited Continuing Guaranty’s executed in favor of Plaintiff relating

to a $1,630,503.00 commercial loan made by Plaintiff in favor of LMLC North Chicago, LLC, a

Colorado limited liability company.

       2.     Accordingly, PNC seeks relief in the form of a judgment against each Defendant

on their Guaranty.
       Case: 1:20-cv-05946 Document #: 1 Filed: 10/06/20 Page 2 of 8 PageID #:2




                                 JURISDICTION AND VENUE

       3.      This Court has original subject matter jurisdiction in this lawsuit pursuant to 28

U.S.C. §1332(a), because the matter in controversy is between citizens of different states and it

exceeds the sum of $75,000, exclusive of interest and costs.

       4.      This Court has personal jurisdiction over each of the defendants under 735 ILCS

5/2-209(a).

       5.      Venue is proper in this district pursuant to 28 U.S.C. §1391(a) and (b).

                                          THE PARTIES

       6.      St. Charles is a national banking association, the main office of which is located in

St. Charles, Illinois and the state designated on its organization certificate is Delaware.

       7.      Defendant R. Brian Watson is a citizen of the State of Colorado and was at all times

referenced in this Complaint domiciled in the State of Colorado.

       8.      Defendant Donald Marcotte is a citizen of the State of Colorado and was at all times

referenced in this Complaint domiciled in the State of Colorado.

       9.      Defendant RBW Capital, LLC, is a Colorado limited liability company with its

principal place of office at 1999 Broadway, Suite 770, Denver CO 80202. The only member of

RBW Capital, LLC, is R. Brian Watson who is a citizen of the State of Colorado and was at all

times referenced in this Complaint domiciled in the State of Colorado.

       10.     Defendant JM Capital VII, LLC, is a Colorado limited liability company with its

principal place of office at 1999 Broadway, Suite 770, Denver CO 80202. The only member of

JM Capital VII, LLC, is Donald Marcotte who is a citizen of the State of Colorado and was at all

times referenced in this Complaint domiciled in the State of Colorado.


                                                 -2-
       Case: 1:20-cv-05946 Document #: 1 Filed: 10/06/20 Page 3 of 8 PageID #:3




                                  FACTUAL BACKGROUND

       11.     On or about July 26, 2018, Plaintiff, extended credit to LMLC North Chicago, LLC,

a Colorado limited liability company (“Borrower”) in the amount of $1,630,503.00. As evidence

of the Loan, Borrower executed a Commercial Promissory Note in favor of Plaintiff dated July 26,

2018, in the principal amount of $1,630,503.00 (the “Note”). A true and correct copy of the Note

is attached hereto as Exhibit A and by express reference made a part hereof.

       12.     Borrower allowed numerous Events of Default (“Events of Default”) to occur under

the terms of the Note, including but not limited to Borrower’s failure to pay the monthly principal

and interest due April 26, 2020 and all amounts due thereafter and for failure to provide financial

records and documents required under the Note or documents securing the Note.

       13.     Based upon the Events of Defaults, Plaintiff accelerated all amounts due under the

Note and demanded same immediately due and payable.

       14.     Neither Borrower, nor any party on behalf of Borrower, including the Defendants

has paid the Note in full.

       15.     As of September 28, 2020, there was (a) principal due and owing under the Note in

the total amount of $1,613,650.01, (b) interest (excluding default interest) due and owing under

the Note in the total amount of $49,337.90, (c) late fees in the amount of $2,630.30, and (d)

additional legal and consultant fees and expenses, appraisal fees, default interest from the date of

the initial Event of Default and other costs incurred under the Note.

                       COUNT I – BREACH OF GUARANTY R. BRIAN WATSON

       16.     On or about July 26, 2018, R. Brian Watson (“Watson”) executed and delivered to

Plaintiff his Unlimited Continuing Guaranty (“Watson Guaranty”) whereby Watson


                                                -3-
        Case: 1:20-cv-05946 Document #: 1 Filed: 10/06/20 Page 4 of 8 PageID #:4




unconditionally guaranteed payment of all amounts due on the Note. A true and correct copy of

the Watson Guaranty is attached hereto as Exhibit B and by express reference made a part hereof.

        17.     Notwithstanding Borrower’s default under the terms of the Note, Watson Guarantor

has not paid the Note in full, which failure constitutes a default under the terms of the Watson

Guaranty.

        18.     Under the terms of the Watson Guaranty, Watson also guaranteed payment of any

of attorney’s fees and cost incurred by Plaintiff in enforcing its rights under the Note.

        19.     By reason of the foregoing, as of September 28, 2020, Watson is indebted to the

Plaintiff in the amount of $1,665,618.21, consisting of (a) principal due and owing under the Note

in the total amount of $1,613,650.01, (b) interest (excluding default interest) due and owing under

the Note in the total amount of $49,337.90, (c) late fees in the amount of $2,630.30. In addition

to the amounts set forth above, Watson is indebted to Plaintiff for any and all legal and consultant

fees and expenses, appraisal fees, default interest from the date of the initial Event of Default and

other costs incurred under the Note and Watson Guaranty.

        WHEREFORE, the Plaintiff, St. Charles Bank & Trust Company, N.A., successor by

merger to STC Capital Bank, requests that this Court enter judgment in its favor and against the

Defendant, R. Brian Watson in the amount of $1,665,618.21, plus interest at the Note rate and

interest at the default rate from the date of the initial Event of Default, late charges, attorney fees,

advances and additional costs due on the Watson Guaranty, and for such other and further relief

as is just.




                                                  -4-
        Case: 1:20-cv-05946 Document #: 1 Filed: 10/06/20 Page 5 of 8 PageID #:5




                        COUNT II – BREACH OF GUARANTY DONALD MARCOTTE

        20.     On or about July 26, 2018, Donald Marcotte (“Marcotte”) executed and delivered

to Plaintiff his Unlimited Continuing Guaranty (“Marcotte Guaranty”) whereby Marcotte

unconditionally guaranteed payment of all amounts due on the Note. A true and correct copy of

the Marcotte Guaranty is attached hereto as Exhibit C and by express reference made a part hereof.

        21.     Notwithstanding Borrower’s default under the terms of the Note, Marcotte has not

paid the Note in full, which failure constitutes a default under the terms of the Marcotte Guaranty.

        22.     Under the terms of the Marcotte Guaranty, Marcotte also guaranteed payment of

any of attorney’s fees and cost incurred by Plaintiff in enforcing its rights under the Note.

        23.     By reason of the foregoing, as of September 28, 2020, Marcotte is indebted to the

Plaintiff in the amount of $1,665,618.21, consisting of (a) principal due and owing under the Note

in the total amount of $1,613,650.01, (b) interest (excluding default interest) due and owing under

the Note in the total amount of $49,337.90, (c) late fees in the amount of $2,630.30. In addition

to the amounts set forth above, Marcotte is indebted to Plaintiff for any and all legal and consultant

fees and expenses, appraisal fees, default interest from the date of the initial Event of Default and

other costs incurred under the Note and Marcotte Guaranty.

        WHEREFORE, the Plaintiff, St. Charles Bank & Trust Company, N.A., successor by

merger to STC Capital Bank, requests that this Court enter judgment in its favor and against the

Defendant, Donald Marcotte in the amount of $1,665,618.21, plus interest at the Note rate and

interest at the default rate from the date of the initial Event of Default, late charges, attorney fees,

advances and additional costs due on the Marcotte Guaranty, and for such other and further relief

as is just.




                                                  -5-
       Case: 1:20-cv-05946 Document #: 1 Filed: 10/06/20 Page 6 of 8 PageID #:6




                       COUNT III – BREACH OF GUARANTY RBW CAPITAL, LLC

       24.     On or about July 26, 2018, RBW Capital, LLC, a Colorado limited liability

company (“RBW”) executed and delivered to Plaintiff its Unlimited Continuing Guaranty (“RBW

Guaranty”) whereby RBW unconditionally guaranteed payment of all amounts due on the Note.

A true and correct copy of the RBW Guaranty is attached hereto as Exhibit D and by express

reference made a part hereof.

       25.     Notwithstanding Borrower’s default under the terms of the Note, RBW has not paid

the Note in full, which failure constitutes a default under the terms of the RBW Guaranty.

       26.     Under the terms of the RBW Guaranty, RBW also guaranteed payment of any of

attorney’s fees and cost incurred by Plaintiff in enforcing its rights under the Note.

       27.     By reason of the foregoing, as of September 28, 2020, RBW is indebted to the

Plaintiff in the amount of $1,665,618.21, consisting of (a) principal due and owing under the Note

in the total amount of $1,613,650.01, (b) interest (excluding default interest) due and owing under

the Note in the total amount of $49,337.90, (c) late fees in the amount of $2,630.30. In addition

to the amounts set forth above, RBW is indebted to Plaintiff for any and all legal and consultant

fees and expenses, appraisal fees, default interest from the date of the initial Event of Default and

other costs incurred under the Note and RBW Guaranty.

       WHEREFORE, the Plaintiff, St. Charles Bank & Trust Company, N.A., successor by

merger to STC Capital Bank, requests that this Court enter judgment in its favor and against the

Defendant, RBW Capital, LLC, a Colorado limited liability company in the amount of

$1,665,618.21, plus interest at the Note rate and interest at the default rate from the date of the

initial Event of Default, late charges, attorney fees, advances and additional costs due on the RBW

Guaranty, and for such other and further relief as is just.



                                                 -6-
       Case: 1:20-cv-05946 Document #: 1 Filed: 10/06/20 Page 7 of 8 PageID #:7




                       COUNT IV – BREACH OF GUARANTY JM CAPITAL VII, LLC

       28.     On or about July 26, 2018, JM Capital VII, LLC, a Colorado limited liability

company (“JM Capital”) executed and delivered to Plaintiff its Unlimited Continuing Guaranty

(“JM Capital Guaranty”) whereby JM Capital unconditionally guaranteed payment of all amounts

due on the Note. A true and correct copy of the JM Capital Guaranty is attached hereto as Exhibit

E and by express reference made a part hereof.

       29.     Notwithstanding Borrower’s default under the terms of the Note, JM Capital has

not paid the Note in full, which failure constitutes a default under the terms of the JM Capital

Guaranty.

       30.     Under the terms of the JM Capital Guaranty, JM Capital also guaranteed payment

of any of attorney’s fees and cost incurred by Plaintiff in enforcing its rights under the Note.

       31.     By reason of the foregoing, as of September 28, 2020, JM Capital is indebted to the

Plaintiff in the amount of $1,665,618.21, consisting of (a) principal due and owing under the Note

in the total amount of $1,613,650.01, (b) interest (excluding default interest) due and owing under

the Note in the total amount of $49,337.90, (c) late fees in the amount of $2,630.30. In addition

to the amounts set forth above, JM Capital is indebted to Plaintiff for any and all legal and

consultant fees and expenses, appraisal fees, default interest from the date of the initial Event of

Default and other costs incurred under the Note and JM Capital Guaranty.




                                                 -7-
       Case: 1:20-cv-05946 Document #: 1 Filed: 10/06/20 Page 8 of 8 PageID #:8




       WHEREFORE, the Plaintiff, St. Charles Bank & Trust Company, N.A., successor by

merger to STC Capital Bank, requests that this Court enter judgment in its favor and against the

Defendant, JM Capital VII, LLC, a Colorado limited liability company in the amount of

$1,665,618.21, plus interest at the Note rate and interest at the default rate from the date of the

initial Event of Default, late charges, attorney fees, advances and additional costs due on the JM

Capital Guaranty, and for such other and further relief as is just.

                                               St. Charles Bank & Trust Company, N.A.,



                                               By: /s/ James M. Crowley________
                                                    One of its Attorneys
James M. Crowley (6182597)
Matthew L. Hendricksen (6296720)
Plunkett Cooney, P.C.
221 N. LaSalle Street, Suite 1550
Chicago, Illinois 60601
(312) 670-6900
jcrowley@plunkettcooney.com
mhendricksen@plunkettcooney.com




                                                 -8-
